Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 21-40 are allowed.
Priority
3.	Application 16/232,665 was filed on December 26th, 2018 and is a continuation of Application 16/113,091 which was filed on August 27th, 2018.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate is US Patent Application Number US2017/0352015 to Xu et al. and US Patent Publication US2015/0115027 to Carpenter et al. 
While Xu and Carpenter are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches receiving a data set from a monitoring sensor of a financial device, generating a template comprising the data set, storing the template, generating an analysis on the first data set, determining a likelihood of a physical security threat to the area surrounding the financial device, when the likelihood is above a set amount generating a second analysis another portion of the data set and revising the likelihood.  Further the present invention teaches generating a notice if the likelihood factor exceeds a second threshold, updating the template with the analysis and likelihood, receiving a second set of data and updating the template with the second set of data.


5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Number US2017/0352015 to Xu et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





March 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693